Douglas, J.,
dissenting. The majority opinion states, in part, that “[t]he commission ultimately denied temporary total disability compensation, finding that the claim was barred by the six-year statute of limitations. ” (Emphasis added.) This was a determination of the Industrial Commission pursuant to R.C. 4123.52. The question is one of commission jurisdiction and does not have a thing to do, at this stage of the proceedings, with the claimant’s “right to participate.” Accordingly, the decision of the commission is not one that is appealable under R.C. 4123.519. See Afrates v. Lorain (1992), 63 Ohio St.3d 22, 584 N.E.2d 1175; and State, ex rel. Superior’s Brand Meats, Inc., v. *290Indus. Comm. (1992), 63 Ohio St.3d 277, 285, 586 N.E.2d 1077, 1083-1084 (Douglas, J., concurring in part and dissenting in part).
Even the majority makes the point when it says that “[cjontrary to claimant’s representation, the right to participate/statute of limitations question must be resolved before any inquiry can be made into the merits of claimant’s compensation request. * * * ” (Emphasis added.) If, as according to the majority opinion, the inquiry is not into the merits of claimant’s claim for benefits, then the appeal cannot lie under R.C. 4123.519.
Accordingly, I must respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.